DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Adam Bierylo on 10 February 2021. 
The application has been amended as follows:

1.-7. (Cancelled)  
  	8. (Currently Amended) An intraocular prosthesis system, comprising: 
a) an optical device implantable in an eye, the optical device having at least one adjustable optical element operable to vary a depth of field for the eye; and 
b) a controller configured to control adjustment of the optical element for varying the depth of field, 
wherein the optical element comprises at least one optical portion and an occlusion mechanism operable by the controller to transition the optical portion between a transparent ,
wherein the occlusion mechanism is configured to reversibly occlude at least a portion of the array through at least one of electrodeposition and electrochromism for varying the depth of field for the eye.  
9. (Cancelled)  
10. (Currently Amended) The system of claim [[8, wherein each wave-guide structure projects from a substrate along a central axis and has a cross-sectional area normal to the axis, the cross-sectional area adjustable for varying the depth of field.  
11. (Original) The system of claim 10, wherein the wave-guide structures comprise electrodeposition sites, the electrodeposition sites platable with ions from an electrolyte medium to increase the cross-sectional area and strippable of the ions to reduce the cross-sectional area.  
12. (Original) The system of claim 8, wherein the array comprises at least one first set of wave-guide structures and at least one second set of wave-guide structures, and wherein the occlusion mechanism is configured to reversibly occlude one of the first set and the second set of wave-guide structures while the other one of the first set and the second set of wave-guide structures remains unoccluded to vary the depth of field.  

14.-20. (Cancelled)

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest an intraocular prosthesis system comprising the combination of structural and functional limitations as set forth in above-amended independent claim 8, particularly comprising:
a) an optical device implantable in an eye, the optical device having at least one adjustable optical element operable to vary a depth of field for the eye; and 
b) a controller configured to control adjustment of the optical element for varying the depth of field, 
wherein the optical element comprises at least one optical portion and an occlusion mechanism operable by the controller to transition the optical portion between a transparent state in which the optical portion is generally transparent for providing a first depth of field for the eye and an occluded state in which the optical portion is at least partially occluded relative to the transparent state for providing a second depth of field for the eye, the second depth of field different from the first depth of field, and wherein the at least one optical portion comprises an array of meta-lens wave-guide structures,
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Examiner, Art Unit 3774 
/DAVID H WILLSE/             Primary Examiner, Art Unit 3774